Citation Nr: 1550703	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and witness



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from December 1977 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in October 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the development already undertaken, the Board concludes that a remand is necessary for further development prior to adjudicating the claim.

The Veteran last appeared for a VA examination in March 2010.  In October 2015, the Veteran testified at a Board hearing that his PTSD disability has since worsened.  He detailed symptoms of verbal abuse in his marriage, memory loss, social isolation, neglect of personal hygiene, hallucinations, homicidal ideations and suicidal ideations, and panic attacks.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his lay statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his PTSD.

The Veteran also indicated he is being treated for his PTSD at Carolina Psychological Health Services in Jacksonville, North Carolina.  He stated that he was hospitalized after early May 2015 in Onslow Memorial Hospital in Jacksonville, North Carolina and a hospital in Greenville, North Carolina.  The remand as well provides the Veteran the opportunity to submit these records.

As well, the Veteran testified that he is receiving Social Security disability benefits.  The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Finally, the Veteran testified that he is unable to work due to his PTSD symptoms.  The Board notes that the Veteran has not filed a formal claim for a TDIU, however, under these facts, the Board considers TDIU a component of the claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Provide the Veteran with authorization forms for retrieval of the medical treatment records from Carolina Psychological Health Services in Jacksonville, North Carolina and the Veteran's hospitalization after early May 2015 in Onslow Memorial Hospital in Jacksonville, North Carolina and a hospital in Greenville, North Carolina, and any other relevant records.  Associate all obtained medical records with the file.

3.  The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

4. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU. 

5.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected PTSD.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

6. The RO or the AMC should also forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

7. When the above has been completed, the case should again be reviewed by the RO or the AMC, to expressly address whether the Veteran is entitled to a TDIU rating and an increased rating for PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




